 Case 2:20-cv-00035-JRG Document 11 Filed 06/02/20 Page 1 of 2 PageID #: 55



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                            §
                                                      §
         Plaintiff,                                   §
                                                      §   C.A. No. 2:20-CV-00035
 v.                                                   §
                                                      §   JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.;                       §
 and SAMSUNG ELECTRONICS                              §
 AMERICA, INC.,                                       §
                                                      §
          Defendants.                                 §


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Tactus Technologies

LLC (“Tactus”) and Defendants Samsung Electronics Co., Ltd. (“SEC”) and Samsung Electronics

America, Inc. (“SEA”) ( collectively with SEC “Samsung” or “Defendants”) hereby stipulate and

agree subject to and upon the Court’s approval that: (i) all of Tactus’s claims in this action against

Samsung shall be dismissed with prejudice and (ii) each Party shall bear its own costs, expenses, and

attorneys’ fees.



Dated: June 2, 2020                                   Respectfully submitted,

                                                      /s/ Jonathan H. Rastegar
                                                      Jonathan H. Rastegar
                                                      Texas Bar No. 24064043
                                                      T. William Kennedy Jr.
                                                      Texas Bar No. 24055771

                                                      BRAGALONE CONROY PC
                                                      2200 Ross Avenue
                                                      Suite 4500W
                                                      Dallas, TX 75201
                                                      Tel: (214) 785-6670

                                                  1
 Case 2:20-cv-00035-JRG Document 11 Filed 06/02/20 Page 2 of 2 PageID #: 56



                                                    Fax: (214) 785-6680
                                                    jrastegar@bcpc-law.com
                                                    bkennedy@bcpc-law.com

                                                    Attorneys for Plaintiff
                                                    TACTUS TECHNOLOGIES, LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 2nd day of June, 2020.



                                                    /s/ Jonathan H. Rastegar




                                               2
